Ruben l-Iopc, Obiluary - Mi:lcall' Funeral Diri:clors | Conroe TX htlp://obils.dignitymcmorial.comfdignity-mcmorialfcbilunry-pri..,

In l\/_Temor'y of
iuben*i

May 8, 1937 - Juiy 3, 2015

 

Visitation

Sunday, July 05, 2015 | 6:00 pm - 8:00 pm

Metcalf Funeraf Directors

1801 East White Oak Terrace, Conroe, TX 77304 1 (936) 756-3311
Driving Directions

Funeral Service
Monday, July 06, 2015 | 10:00 am
Eirst“Bantist.Qhutcthonms-

 

 

601 N |Vlain St, Conroe, TX 77301'2507
Driving Directions

 

lof3

Ruben VV. |-lope, Jr. was born Nlay 8, 1937 in Heights Hospital, Houston, Texas and
passed away Ju|y 3, 2015 in Conroe Texas, at the age of 78.

Ruben was raised in Houston-Conroe and graduated from John H. Reagan High
Schoo|, where he played center on the football team and catcher for the softball
team. i-ie Was also chosen by his classmates as "Most Handsome" his senior year.
After high schooll Ruben attended The University of Texas at Austin, where he
graduated with a BA Degree in 1959. While at The University of Texas, Ruben was
a member of the Kappa Alpha Fraternity. After finishing undergraduate school,
Ruben entered the University Gf Texas School Of Law, where he graduated in 1963
and was a member of Phi Deita Phi.

After law schooi, Ruben started his career with the Texas VVater Comrnission in
Austin. He then joined Frank Briscoe as prosecutor in the district courts. After six

  

PLAiN'rlF s__ `

  

Ruben Hope, Obiluary - l\/lelcalt` Fiinerni Dircclors i Conrnc 'l`X hltp:/i'obils.d`lgniiymcmorial.com!digniiy-mcmorial/obituary»pri...

years in the District Attorney's office, Ruben began practicing civil trial law in
Houston.

in 1973, Ruben moved his family to Conroel Texas and opened Ruben Hope &
Associates, practicing civil and insurance defense litigation. Ruben has had the joy
of working with several prominent lawyers in lvlontgomery County, Texas, and has
appreciated their friendship and loyalty throughout the years. ln 1989, Ruben
partnered with John Causey and the tirm changed to Hope and Causey, P.C., which
continues today. Ruben was Board Certihed in Personal lnjury Trial Lawl was a i.ife
Feliow of the Texas Bar Foundation, and member of the National Board of Trial
Advocacy and Defense Research lnstitute. During his career, Ruben tried over 200
cases to jury verdicts and handled appeals before the Texas Supreme Court. l-le
was appointed to the State Bar Grievarice Committee, where he served for live
years. Ruben was also recognized in lVlay of 2012 by the State Bar of Texas for
being licensed to practice law for 50 years. He Was also licensed to practice in the
United States Eastern and Southern Districts and the 5th Circuit Court of Appea|s.
Ruben also served as President of the l\/lontgornery County Bar Association and
was voted Attorney of the Year in 1991.

Ruben also believed in giving back to the community through public service. One of
Ruben's passions Was education ln that regard, Ruben became a member of the
Board of Trustees for the Conroe lndependent School District, also holding the
position of\flce President. Ruben also felt a higher calling to serve his community
as State Representative from 1999-2006 During this time, Ruben was a member
and lVlajority Leader for the Texas l-louse of Representatives, served on the Natural
Resources Committee as Chair of Budget and Oversight, and also served on the
Appropriations, Civil Practices and Select Committee on Public School Finance.

 

" li""""'”'”Di]"'ri'r`fg";*his time in the l_egis|ature1 Ruben was instrumental in the creation of an

additional County Court at i_aw for l\/lontgornery County, Texas and the Lone Star
Groundwater Conservation District; among several other bills that became law.

 

20f3

Ruben also served on various committees and organizations including President of
the Committee for the Nlontqomerv County l_aw Enforcement Center: Lifetime
Committeeman for the Houston Livestock Show and Rodeo; District Chairman 81
Troop Leader for the Sam Houston Area Boy Scouts; Advisory Board for the
l\/lontgomery County Fair Association; President & Coach for the Conroe Area Youth
Baseball League; Director & Coach for the Oak Ridge Little League; Director of the
lVlontgornery County Community Foundation; President of the Conroe High School
Ath|etic Booster Club; President of the Conroe Evening Lions Club; Niember of the
ll/lontgomery County Master Gardener and Texas Longhorn Foundation lVlember.

Along with his legal career and sewing his community, Ruben was a beloved family
and Christian man. Ruben met his wifel Francine, on a blind date while at the
University of Texas. The two were inseparable after meeting and after two years of
dating, they married during Easter weekend in 1959 at Baptist Templel Houston. As
newlyweds they lived in Austin while he attended law school and she worked for the
University and the Legislature.

Ruben enjoyed working with animals and tending to the land l-lis father taught him

7/6f159:16Al\/1

Ruben Hopc, Oblluary - Mcicnli` Funeral Direclors | Conroe 'l`X htlp://obils.dignilymcmoria|.com/dignity-memcriai!obituary-pri,..

to hunt, flsh, ride hcrsebackr Worl< catt|e, build fencer haul hay and Hnd his way
through the Woods that is now called Carnp Strake and The Wood|ands. Ruben
enjoyed spending time With his family and friends on vacation, coaching his children
and their friends, Winning lawsuitsl catching up with classmates at high school
reunions, attending UT Footba|l games, the lVlontgomery County Fair Cook~Off and
Rodeo, contributing to scholarships through purchases at the Fair and telling stories
about and bragging on his children and grandchildren

Ruben believed in God, accepted Jesus Christ as his savior and was baptized when
he was a teenager. Ruben Was ordained as a Deacon at the First Baptist Church in
2000. He loved his wife Francine, their children Tres, Gregg1 and Alison, and their
grandchildren He was also proud that all three of their children Were baptized and
married in the First Baptist Church in Conroe; and they all graduated from Conroe
High School and Went on to receive college degrees

Ruben was preceded in death by his parents A|ma Nix Hope and Ruben Wert Hope.
He is survived by his Wife, Francine, and their three children and spouses: Ruben
"Tres" Wert l-lope lll and wife Holly, Gregg Austin Hope and wife lVlarcy, and Aiison
Hope Judge and husband Richard. He is also survived by six grandchildren:
Danielle Hope Bily, Ruben "Ben" Wert Hope lV, B|ythe Hope, Stuart l-lope, Connor
Judge and Holden Judge. Ruben is also survived by his younger brother l-larry L.
Hope, his wife lVlarie Ulrich Hope and their children Brandi l\ilclntosh1 Heather Hope,
Ky|e Hope and Fallon Hope lvliles, their spouses and children l-le is also survived
by his brother-in-law Char|es Gordon, his wife Sherri and their children Greg
Gordon, Lindsay Gordon Heppner, Anna and lVladeline.

The family would like to express their sincere appreciation to Kathy Rose and
Theresa Lounder for being loving companions and exceptional care givers to Ruben
over the past several years.

\hsitation will be 6:00prn to 8:00pm Sunday, July 5, 2015 at l\iletcalf Funeral
Directors. The Funera| Service will be 10:00am liilondayl July 6, 2015 at First Baptist
Church in Conroe with an internment to follow at Forest Park the Woodlands.

ln lieu of flowers the family request donations be made to the Ruben Hope Conroe
High Schoo| Scholarship ln Care of l\i'lontgomery County Community Foundation;
9320 i_akeside Blvd. The VVoodlandsl Texas 77381; Skidd@mccfoundation.org;
Please note on checks "ln lVlemory of Ruben Hope".

3ol`3 7/6/15 9316AM